 362DECISIONSOF NATIONALLABOR RELATIONS BOARDMichigan District CouncilNo. 77,American Federa-tion of State,County,and Municipal Employees,AFL-CIO and Association of Union Representa-tives.Cases 7-CA-8554(l), 7-CA-8554(2), 7-CA-8554(3)April 14, 1972DECISIONAND ORDERBY MEMBERS FANNING,JENKINS,AND KENNEDYOn November 26, 1971, Trial Examiner Robert E.Mullin issued the attached Decision in this proceed-ing. Thereafter, General Counsel filed exceptions anda supporting brief, and Respondent filed a brief inanswer and opposition to exceptions of GeneralCounsel.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated its au-thority in this proceeding to a three-member' panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, finding,' and conclusions and to adopt hisrecommended Order as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the TrialExaminerand hereby orders thatMichigan District Council No. 77, American Federa-tion of State, County, and Municipal Employees,DatedByAFL-CIO,itsofficers,agents,and representatives,shall take the actionset forthin the Trial Examiner'srecommendedOrder,as herein modified:1. Insert the following as paragraph1(c) to the TrialExaminer's recommended Order and reletter the re-maining paragraphs accordingly:"(c)Recommending to the employeesthat theyabate their union organizational efforts."2. Substitute the attachedAppendix for the TrialExaminer's.iThe Trial Examinercredited testimony thaton or about November 30,1970, Van Zandt,then Respondent's executive director, recommended to oneor more employees that the staff representatives lighten up on their pressurefor a staff union.In view of the finding that Respondenthad unlawfullysuspended negotiations at the time,the Trial Examiner found thatthe aboveremark constituted a violation of Sec.8(aX5).We find thatRespondent, bythe above remark,additionally violated Sec.8(axl) in that it interfered with,restrained,and coerced employees in the exercise of their rights guaranteedin Sec.7 of the Act.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT withdraw or withhold recognitionfrom any certified representative of our staff rep-resentatives except as provided by law.WE WILL NOT change the working conditions ofour staff representatives without consulting theirstatutory representative.WE WILL NOT recommend to employees thatthey abate their organizational efforts.WE WILL NOT refuse to bargain collectively withthe statutory representative of our staff repre-sentatives, nor in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of their right to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheir own choosing, and to engage in concertedactivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.MICHIGAN DISTRICT COUNCILNo. 77,AMERICAN FEDERATIONOF STATE,COUNTY, ANDMUNICIPAL EMPLOYEES,AFL-CIO(Employer)(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 500 Book Building, 1249 WashingtonBoulevard, Detroit, Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN,Trial Examiner:This case was tried196 NLRB No. 56 MICHIGAN DIST.COUNCIL NO. 77in Detroit, Michigan, on August 10, 11, 12, and 13, 1971,pursuant to charges duly filed and served,I and a consolidat-ed complaint issued on April 30, 1971. The complaint, asamended, presents questionsas to whether the Respondentviolated Section 8(a)(1),(3),(4), and (5) of the National La-bor Relations Act, as amended. In its answer, and amendedanswer, the Respondent conceded certain jurisdictionalfacts but denied all allegations that it had committed anyunfair labor practices.All parties appeared at the trial by their attorneys andwere given full opportunity to examine and cross-examinewitnesses, to introduce relevant evidence, to argue orally atthe close of the trial and to file briefs. Oral argument washad by the General Counsel and Counsel for the Respon-dent. On September 23, 1971, the Respondent submitted abrief.Upon the entire record in the case, including the argu-ments and the brief of counsel, and from his observation ofthe witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT EMPLOYERThe Respondent, herein called Council 77 or Council,was chartered directly by American Federation of State,County and Municipal Employees, AFL-CIO, herein calledAFSCME, or International. The International has its prin-cipal office in Washington, D.C., whereas Council 77 has itsprimcipal office in Detroit, Michigan. The Respondent is alabor organization representing employees employed bygovernmentalentities, profit and voluntary agencies, hospi-tals, and convalescent homes. All local unions of the AF-SCME in the Detroit area are required by the constitutionof the International to become an affiliate of the Respon-dent. At the time of the hearing, Council 77 was made upof 27 such locals. The latter had bargaining rights for ap-proximately 16,600 employees, approximately 12,600 ofwhom were dues paying members of AFSCME.The Respondent's constitution provides for paymenteach month to Council 77 of a per capita tax levied on themonthly dues payments received from each individualmember.This tax revenue is submitted to the Council by thelocal unions affiliated with the Respondent and the latter,in turnsmits such per capita taxes to the Internationalat its hea qters in Washington, D.C. During the calen-dar year ending December 30, 1970, the Respondent trans-mitted inexcess of$50,000 in per capita taxes directly fromMichigan to the aforesaid International.Upon the foregoing facts, the Respondent concedes, andthe Trial Examiner finds, that Council 77 is engaged incommerce within the meaning of the Act.Local 423, Labor-ers Intl.Union,et al.,179 NLRB 558;Brotherhood of Loco-motive Firemen and Enginemen Local 425, AFL-CIO,168NLRB 677.II.THE LABORORGANIZATION INVOLVEDThe Respondent concedes, and the Trial Examiner finds,that Association of Union Representatives (herein AUR, orUnion) is a labor organization within the meaning of Sec-tion 2(5) of the Act.iThe charges on which the complaint was based were filed as follows- InIIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of Events363In 1969, at a time when the Council had seven staffrepresentatives, the AUR was organized to represent andbargain collectively on their behalf. In December of thatyear the Respondent recognized it as the bargaining agentfor its staff representatives. At that time and until February197 1,William S. Van Zandt was the executive director andthe principal managing agent for the day-to-day operationsof the Council. During the incumbency of Van andt, theAUR and the Respondent had several collective-bargaininsessionsat which agreement was reached on a number ofmatters, but no completed contract was ever finalized.In the fall of 1970, the Respondent questioned the inclu-sion of one Walker in the unit and the Union filed a unitclarification petition with the Board, Case 7-UC-57. InDecember of that year the Regional Director denied thispetition.On February 1,1971, Van Zandt became area director forthe State of Michigan for the International and Lloyd J.Simpson, president of Council 77, succeeded him as execu-tive director for the Respondent. Thereafter, in mid-March,Simpson discharged James T. Wright and Bernie R. Webb,president and vice president, respectively, of the AUR.Their discharges are an issue in this case. Sometime later,the Respondent resumed negotiations with the AUR and inAugust 1971 it signed a collective-bargaining agreementwith the bargaining agent for its staff representatives. Fromthe record, however, it is unclear whether, at this point, theAUR had ceased to exist, or whether the memiiers hadchanged the name of their labor organization to "Union ofProfessional Staff Employees."2The Respondent conceded, and the Trial Examiner finds,that all staff representatives of the Respondent, excludingthe executive director, the assistant to the executive director,and all other employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection 9(b) of the Act. The Trial Examiner further findsthat at all times material since December 1969, the AUR,or its successor organization, has been the representative forthe purposes of collective bargaining of the employees in theaforesaid unit.7-CA-8554(l) on March 11, 1971; in 7-CA-8554(2) on March 15, 1971; andin 7-CA-8554(3) on March 22.2 On March 17, 1971, a "Union of Professional Staff Employees of Michi-gan District Council No 77," filed a representation petition seeking anelection in the appropriate unit here involved, Case 7-RC-10465. The peti-tion was signed by Thomas Evers, a staff representative On April 5 Everswrote the Regional Office requesting permission to withdraw the petition andon April 13 the Regional Director approved the withdrawal Thereafter, ina letter dated April 22, Herman Spearman notified Simpson thata new slateof officers had been elected to head the AUR, and that Evers was the newpresident, Verti Williams the vice president, Tom Plesha the secretary-treas-urer, and Spearman the recording secretary. In another letter, dated May 3,Evers notified Simpson that a bargaining team, consisting of the new officersof the AUR, was ready to resume bargaining. In August 1971, however, whenthe Respondent signed a collective-bargaining agreement for the unit of itsstaff representatives, the other party to the contract was described as the"Union of Professional Staff Employees," and Evers, Williams, and Pleshaexecuted the agreement as president, vice president, and secretary-treasurer,respectively, of the latter organization The record does not explain when, ifat all, the name of the AUR was changed to Union of Professional StaffEmployees, nor did the General Counsel raise anyissue asto whether thelatter was, in fact, the successor to the AUR. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The Alleged Violations of Section 8(a)(1) and (5); theEvidence; Contention of the Parties; Findings andConclusionsinConnectionTherewith1.Events occurring prior to the 10(b) periodIn December 1969, the Respondent recognized the AURas bargaining agent for its staff representatives.Shortlythereafter JamesT.Wright became the president and BernieR.Webb the vice president of that organization.Prior tobeing hired by the Respondent in 1968,both had beenemployed by the city of Detroit.Pursuant to the collective-bargaining agreement between the city and the Respondent,when they went to work for the Council their former em-ployer granted them leaves of absence from their positionswith the municipal government.In or about mid-January 1970, Wright submitted to theRespondent, in writing,a proposed collective-bargainingagreement and a request for negotiations.At some pointthereafter,Van Zandt agreed to meet on February 9 but didnot keep this appointment because of other commitments.On February 13, he met with Writ and agreed to meetwith the AUR the following month.On or about March 10, Webb and two other AUR repre-sentativesmet with Van Zandt. At this time the partiesdiscussed a proposed contract which the AUR had preparedand agreement was reached on a number of items.However,Webb,the only witness who testified about this session,gave testimonwhich was extremely vague and, at least asto the copy ofYthe proposed agreement which was used, histestimony was contradictory.Van Zandt,on the other hand,did not dispute Webb's testimony that there had been sucha meeting and that agreement had been reached on variousparagraphs of the proposed contract.In A ril 1970, the leadership of the Council sought in-creaseYrevenue by proposing a raise in the per capita taxon members.However,at a special convention held thatmonth,this proposal was defeated by the delegates. As aconsequence,the Respondent found it necessary to engagein various economies,including a reduction in the numberof staff representatives from seven to four.After Van Zandtmade this announcement to the staff,Wright protested thatany layoffs should be on a seniority basis.Itwas undisputedthat Van Zandt declined to accept this proposal and that hetold the staff that the decision as to who would be retainedwould be based on the current assignment of each man andhis ability to do the work required.In a letter,dated April 20,3 Wright protested to VanZandt that the latter was refusing to discuss the pendinglayoff with the AUR.The letter ostentatiously referred tofive of the staff representatives as members of the AUR 4andgave the names of the two othersswho were not.Writ concludedthis letter with the assertion that anylayo f other than one based on seniority would be consid-ered as a deliberate attempt to destroy the Union. TheRespondent offered in evidence a letter dated April 24which Van Zandt identified as the response which he pre-pared and mailed to Wright.In Van Zandt's letter he tookissue with the AUR claim that he had refused to bargainand restated the economic necessity for the layoffs.He fur-ther noted that the reference in Wright's letter to the unionor nonunion status of each member of the bargaining unit7Until otherwise noted,all dates in this section of the decision are for theyear 1970.4Viz,William Arter,John Bradley,Joseph Hatcher, Bernie Webb, andJames Wright51 e , Tom Evers and Tom Plesha.implied that the layoffs would be determined by the stand-ing of an individual as a member of the AUR. Van Zandtemphasized that this was a completely unwarranted as-sumption. He concluded the letter with a pledge to meetwith the negotiating committee at any time that would bemutually agreeable.On two different occasions during the course of the trial,Wright testified that he never received any response to hisletter of April 20. Van Zandt's testimony to the effect thathe had prepared the letter of April 24 on the date it bore andthat he had it mailed at that time was completely credible.In this connection Van Zandt was frank and convincing andit is the conclusion of the Trial Examiner that neither in hisdemeanor nor in any evidence in connection with this issuewas there the slightest hint that the document offered as hisletter of April 24 was any other than a communicationwhich Van Zandt prepared and mailed to Wright in re-sponse to the letter ofWright which was dated April 20.Wright may never, in fact, have recieved the letter. Howev-er, his denial to that effect was totally unpersuasive.The layoffs were announced shortly thereafter, to be ef-fective on April 27. Van Zandt selected employees Hatcher,Arter, and Bradley for layoff. Wright, who had the secondlowest seniority of any staff member, and Webb, who hadless seniority than Arter, were both kept. Similarly, Eversand Plesha, the two nonmembers of the AUR, were re-tained. In the proposed agreement which the AUR hadsubmitted to the Respondent, there was a provision accord-ing supersenionty in any layoffs to officers of the union. Atthe trial, Van Zandt testified that in a conversation withWright, subsequent to the announcement of the layoffs, headvised Wright that he was being retained notwithstandinghis low seniority and in recognition of his position with thestaff union. In this connection, however, Vpan Zandt was notpersuasive.Wright denied that he had ever had such a con-versation with the executive director and, in a pretrial affi-davit, given to the General Counsel, Van Zandt did notmention any discussion of superseniority with the unionofficials .6Webb testified that on July 1 the staff representativesreceived a salary increase of $100 per month. Wright testi-fied that Van Zandt had not discussed the matter prior tothat time with the AUR and that he first learned of it onJuly 10 when he received a paycheck that reflected the raise.Webb also testified that there were no negotiations as to thisincrease.According to Webb, however, he learned of theraise on June 10. However, the testimony of both of thesewitnesseson this matter was of a verygeneral, inconclusivecharacter, totally lacking in particulars and unconvincing.Van Zandt testified that he brought up the prospect ofsuch a raise on a number of occasions at regular Fridayconferences which he held with the staff. According to VanZandt, at several of these conferences, he told the staff thathe would recommend to the executive board of the Councilthat provision be made in the next fiscal budget for a $100increasefor the staff representatives. He also testified thathe told the staff that he would dothis unlessthere were6 Of the three staff representatives who were laid off in April1970, onlyBradley returned to work at the first opportunity.Arter,on the other hand,elected to return to work for the Detroit Street Railways where he had beenemployed previously.He thereafter severed his employee connection with theCouncilVan Zandt credibly testified that he offered Hatcher reemployment,but because of a heart attack the latter was unable to accept. At the hearing,Hatcher testified that in January 1971, he returned to the Council to seekemployment,but that Van Zandt refused to do anything for him and toldhim "You used to be a nice guy until you decided tojoin the union."Hatcher,however,was not convincing and from his observation of this witness it isthe conclusion of the Trial Examiner that no credence should be accordedHatcher's version of his conversation with Van Zandt.A MICHIGAN DIST.COUNCIL NO. 77objections and that if there were any he would have to putthe questionof raisesoff and deal with it as a matter ofbargaining.Van Zandt testified that Wright, Webb, and therest assuredhim that they had no objections to this courseof action. It is the conclusion of the Trial Examiner that VanZandt's testimonyon this issuewas credible and that theraise in questionwas discussed and thereafter effectuatedsubstantially as he described the circumstances.The General Counsel relied on the testimony of Wrightand Webb, set out above, to establish a pattern of unilateralaction on the part of Respondent as to the layoffs and thesalary increases. The credible testimony of Van Zandt, how-ever, established that the layoffs were necessitated by abudgetary crisis and that he did, in fact, discuss the issuewith the staff. Here, it is apparent that the Union was givennotice of Respondent's economic dilemma which wouldrequire a reduction in force and an opportunity to discussitwith Van Zandt. It has been held that in such circum-stances the action of the employer is not unilateral and thatitdoes not constitute a violation of theAct. N.L.R.B. v.Newberry Equipment Co.,401 F.2d 603, 609-160 (C.A. 8).Similarly, as to the Respondent's conduct with reference tothe salary increase, it is evident that when the union repre-sentatives were apprised of the prospect of Van Zandt'sbeing ableto secure an increase, they discussed it with himand voiced no objection to his proposed action. Where aunion acquiescesin a wage increase, the Act is not violatedwhen the employer makes it effective.General Electric Com-pany,127 NLRB 346, 347-348. Consequently, it is the con-clusion of the Trial Examiner that, even if the GeneralCounsel were not barred by Section 10(b) from alleging aviolation of Section 8(a)(5) and (1) as to the above matters,there would be no basis, on the facts set forth earlier herein,for making such a finding.2.Events subsequent to September 11, 1970 7During the course of the period that extended from thetime the AUR was recognized until March 1971, when theinitial charge was filed, the AUR representatives submittedfour writtenrequeststo bargain. All were signed by Wrightand all were addressed to Van Zandt. The first, as foundearlier,was written in January 1970. The second was datedSeptember 25, 1970. The third communication was a tel-egram which Wright sent to Van Zandt on November 181970, and the fourthwas a letterdated January 25, 1971.4The first formal bargainingsession washeld about March10, 1970, at which time the parties discussed the Union'sproposed contract and, admittedly, reached agreement ona number ofitems.A second proposed agreement was sub-mitted to the Respondentat some timeduring the summeror fall, but precisely when is impossible to ascertain fromthe testimony of Wright and Webb. Thus, Webb testified atone point during the trial that he submitted this secondproposal to Van Zandt in July. Wright, however, testifiedthatWebb took this action on August 28. On the otherhand, at another point in his testimony, Webb stated thathe could not recall when he gave the second proposed con-7 Theoriginal charge having been filed on March 11,1971, under Sec 10(b)of the Act,it relatedbackto the 6-month period which began on September11970.I In the Respondent's brief,reference is made to a fifth writtenrequest fornegotiations which wasdated February 2, 1971. Atthe trial,Wright testifiedthat he wrote such a letter bearingthat date,addressed to Simpson,the newexecutive director.However,Wrightlaterconceded that he had no recollec-tion of ever having actually sent this letter to Simpson As a result, theGeneral Counsel did not offer,nor did theTrialExaminer receive, such letterin evidence.365tract to Van Zandt.The second formal bargaining conference was held aboutOctober 5, at which time the Union's proposed contract wasdiscussed at length and numerous provisions in it wereagreed upon by the parties, among them being articles ona unionshop and a checkoff. There wasdisagreement, how-ever, as to whether one individual, Flora Walker, was in thebargaining unit.Wright and Webb has asked that Walkerbe permitted to attend the meeting, but Van Zandt refusedon the ground that Walker, then newly hired, was only atemporary probationary employee and not a member of theunit which the AUR represented.Subsequent to this meeting and as a result of the questionraised as to Walker's status, the Union filed a petition withtheBoard seeking a unit clarification, Case 7-UC-57.Thereafter, on November 18, when Wright sent a telegraph-ic request for a bargaining conference, Van Zandt declined.In a letter dated November 19, the executive director statedthat the pendency of the unit clarification proceeding madeit inappropriate to meet until such time as the Board decid-ed the unit question. On December 17, 1970, and after ahearing, the Regional Director issued a decision wherein hedenied the Union's proposed clarification of the bargainingunit.After the AUR made its fourth written request for nego-tiations inWright's letter of January 27, 1971,9 Van Zandtanswered, in a letter dated January 29, that he would beunable to confer with the Union because he was being re-placed by Simpson on February 1.On February 5, and in keeping with a tradition estab-lished by Van Zandt, Simpson held a regular Friday busi-nessmeeting with the staff representatives. At this time heannounced a number of work rules with which he requestedcompliance. In addition to requiring that each staff memberreport in each day and maintain close liaison with the gffice,Simpson announced that henceforth each staff representa-tive would have to (1) submit a written activity report eachFriday that would reflect a complete description of his workduring the week, (2) attend Saturday classes being spon-sored by Council 77, as a condition of employment, and (3)make a detailed report as to expenditure of expense allow-ance money.Wright testified that during the meeting he requested thatSimpson meet with the AUR to negotiate a contract. Ac-cording to Wright, Simpson told him that he could not meetwith them at the time because at that point he still did notknow what the individual employees were worth. WhenSimpson took the stand later in the trial his testimony wasin substantial accord with this aspect of Wright's account.According to Simpson, he told Wright and the staff thatbefore he could engage in an negotiations he would haveto get his feet on the groundyand have an opportunity tolearn what the staff was doing.Simpson testified that thereafter, on February 9, he wrotethe following letter to Wright:Mr. Jim Wright16861WyomingDetroit,MichiganDear Jim:Concerning the questions you raised with me aboutgetting together on contract provisions covering thestaff, as soon as you have your written proposals readyletme know and I will set aside a full day so that wema discuss them in depth.Iywant to say at the outset that I am not familiar with9Unless otherwise noted, dates which appear hereafter are for the year1971. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDany proposals that you have made to Bill Van Zandt.I am aware that there has been a continuing argumentabout who should be covered by the contract.Lets you and I get down to business and see if we canresolve these questions so that we can all continue thejob of servicing our members which is our real functionas Union representatives.Imust be guided by the decisions of the NationalLabor Relations Board which deal with the composi-tion of the Council Staff that your organization bar-gains for.Because the records I must refer to at the Council arenot as complete as they should be willyou make surethat you present your demands in writing.As I havepointed out in the staff meeting I must have a recordof each staff man's work assignment in order to de-termine if we have sufficient personnel to carry out ourfunction,or if we have a surplus of personnel.Will you please make sure that your reports are pre-sented in complete detail.As appears from the above,the letter was addressed toWright at the Council Office.According to Simpson, imme-diately after the letter was prepared and signed it was placedinWright's box, where the latter customarily received alloffice notices and mail. Simpson was a credible witness.Furthermore,there was no aspect of either Simpson's testi-mony or of any other testimony in the record which wouldtend to indicate that Simpson had prepared the letter at anytime other than February 9, or to suggest that he had dis-patched it to Wright in any manner other than the fashionhehe recounted at the trial.Wright denied that he ever re-ceived the letter in question. However,as was the case withanother piece of correspondence,discussed earlier, whichthe Respondent's executive director averred had been pre-pared and mailed to Wright,the denial of the latter to theeffect that he had ever received the letter was not convinc-ing.Apart from the written requests which the AUR made fora bargaining conference,Wright and Webb testified as tonumerous occasions when they allegedly asked Van Zandtfor an opportunity to meet and he declined or, having prom-ised them that he would do so at a certain time and place,thereafter failed to keep his appointment. Neither Wrightnor Webb had an impressive recollection as to the detailsof such meetings that were allegedly scheduled or arranged.Wright,for instance,testified that at a staff meeting onJanuary 26,1970, Van Zandt promised that he would meetwith the Union on January 27, but that he failed to do so.Van Zandt credibly denied having made any such arrange-ments and testified that such a discussion could not haveoccurred at a staff meeting on January 26,because that wasa Monday and he had a long-established practice of holdingstaffmeetings only on Fridays. Webb testified at somelength about numerous meetings which Van Zandt allegedlypromised to attend and to which the executive directorthereafter never came.Thus,Webb testified that he person-ally scheduled approximately eight ntiating sessionswith Van Zandt during the period from Mayeggothrough July1970, but that on none of these occasions did Van Zandtfulfill his commitment and attend a meeting.Van Zandtdenied that Webb ever asked to meet with him and testifiedthat he had never met with Webb alone in connection withany matters involving the AUR.According to Van Zandt,all arrangements for bargaining conferences with the AURwere madewith Wright,or, for a short while early in 1970,withWilliam Arter.Van Zandt was a credible witness onthis particular issue,whereas Webb was not.Throughout the period from the Respondent's recogni-tion of the AUR and until Van Zandt left the post of execu-tive director in February 1971, there were obviously manyoccasions when Wright and Webb, as well as other membersof the staff, discussed with him questions as to wages, hours,and working conditions. This plainly occurred in numerousinstancesat the regular Friday staff meetingsas well as atother times. The office force was small in number, and anobvious camaraderie prevailed which led to many such dis-cussionswhich could not be described as formal bargainingsessions,but during which the participants made their posi-tion clear. Evidence of the foregoing is relevant with respectto several of the instances alleged by the General Counselto have constituted unlawful unilateral action by the Re-spondent.Thus, the General Counsel alleged that in December 1970Van Zandt unlawfully bypassed the AUR by advising theemployees that they would receive a $100 increase in paV Y.Wright testified that, at a staff meeting in December,anZandt mentioned the prospect of a $100 increase and ad-vised the staff to decide among themselves how they wouldwant that amount to be distributed. Wright also testified,however, that later he met with Van Zandt and told him thatat that time the staff representatives would prefer a $50increasein basic salary along with a $50 increase in theirautomobile allowance and then another $100 increase thefollowing July. According to Wright, during this conversa-tion, the executive director told him that there was only$100 available and that for this reason there was no need fora meetingto discuss the matter any further.Van Zandt testified that at a regular staff meeting at thistime the staff questioned him as to whether the annualbudget, which he was then preparing, would include provi-sion for a salary increase. According to Van Zandt, Wrightand others present madesuggestionsas to how any suchmoney should be expended. Van Zandt testified that he toldthose present that he would consider their recommenda-tions.He also testified that the employees were not told thatthey would receive $100 or any otheramount as an increasein pay, and that all he told them at this time was that in theforthcoming budget there would be money included forsalary increases, but that the amount of such increaseswould have to be the subject of negotiations. Van Zandt'sversion of these conversations was credible. It is the conclu-sion of the Trial Examiner that, contrary to the GeneralCounsel, by his conduct at this time Van Zandt did notengage inindividual bargaining with unit employees.The General Counsel also alleged that immediately afterSimpson became the executive director, the Respondentengaged in illegal unilateral action by announcing the insti-tution of a requirement that employees submit biweeklyactivity reports, institutingnew rules asto vacations, andestablishing a compulsory requirement of attendance at ed-ucationalclasses onSaturdays. Earlier, it was found thatduring the first week in his new role as executive director,Mr. Simpson told the staff that henceforth they would haveto submit regular and detailed activity reports and that theywould have to attend the Saturday educational courses. OnMarch 5,his assistant,WilliamBarnes, in Simpson's ab-sence,but at the behest of the executive director, repeatedthese requirements to the staff. He also told them that anyvacation time which they did not use before December 31would be lost, and that they would not be permitted to carryover any unused vacation time.The General Counsel's contention that all of the forego-ing requirements were newly imposed by Simpson was sup-ported by the record only in part.Thus, it was undenied that during the prior administra-tion Van Zandt had required activity reports from the staff MICHIGAN DIST.COUNCIL NO. 77members, and Van Zandt himself credibl testified thatwhile he was the executive director each staff representativefiled from 20 to 30activityreports a year.As to vacations,bothWright and Webb testified thatprior to Simpson's arrivalthey hadbeen permitted to carryover unused vacation time from 1 year to the next.Wright,`however, conceded that he had never had occasion to do so.Webbtestified as to one instance when he had been permit-ted to carryover some of his vacation.On the other hand,neitherWright nor Webb were credible or persuasive wit-nesses as to this issue.Van Zandtcredibly testified thatduring his administration he had required all members ofthe staff to use up their vacation during the year it wasearned and that the one occasion whenWebb had beenpermitted to carry over a limited amount of vacation timehad been the only exception he had permitted duringtheentire period that he had been the executive director. Simp-son also testified that early in February1971Webb andWright sought him out to tell him that they had additionalvacation time owed them from the prior year.According toSimpson,he told them that the office records indicated thattheyhad used all of their 1970 vacation, and that later hequestioned Van Zandt about the matter and learned fromhim that,contrary to their claims,there was no vacationtime left or due eitherWebb or Wright.Simpson's testimonyas to this issue was credible and undenied.Educational programs for the staff had been institutedseveral years earlier.Simpson,while presidentof the Coun-cil,had been instrumental in establishing a program withWayne State University whereby, for several years, thatinstitution had been providing a series of courses for notonly the staff of the Council,but also for the officers, busi-ness agents and stewards of the affiliated locals.Some of theearlier educational courses had been scheduled for Sat-urdays and others had been held on evenings during theweek.It was,in any event,not unusual for the staff repre-sentatives to have meetings or bargaining sessions to attendon Saturdays.1°Both in his original meeting with the staffin February and in his message conveyed to the staff onMarch 5, Simpson made it clear that attendance at thesecourses would be required and that he would consider theirattendance a condition of employment.In this respect,Simpson was announcing a change in the working condi-tions of the staff representatives,for it does not appear fromany evidence in the record that at any time prior to Marchof 1971 the Council had made attendance at the educationalworkshops a condition of employment.It was likewise clearthat there had been no bargainin gwith the AURat any timeas to the imposition of any such conditions.3.Concluding findings as to the alle ed violations ofSection 8(a)(5) and (1)Although,as found earlier herein,the credible evidencedid not support many of the claims byWright and Webbthat the Respondents representatives failed to keep ap-pointments and repeatedly failed to meet with the Union,there were,in fact,several occasions when the Council didnot fulfill its statutory duty to bargain and thus violatedSection 8(a)(5) ofthe Act.These violations were committedby the Respondent in the following instances:(1)When Van Zandt notifiedthe Union by letter datedNovember 19, 1970,that he would suspend bargaining ses-sions with the Union until the Board had resolved the ques-tion raisedby the UC petitionfiledby the AUR incase10Webb,for instance,testifiedthat he frequently had to attend bargainingsessionson Saturdays.3677-UC-57. Thereafter, notwithstanding a decision on De-cember 17, 1970, of the unit placementissue(which in-volved only one temporary employee), Van Zandt neverundertook to resume negotiations with the AUR. It is wellsettled that the Employer is under a continuing obligationto bargain with the majority representative and may notsuspend negotiations pending a resolution of an ancillaryissue such as that raised by the UC petition.N.L.R.B. v.Sanson Hosiery Mills, Inc.,-195 F.2d 350, 352-353 (C.A. 5),cert. denied 344 U.S. 863;N.LR.B. v. TaorminaCo., 207F.2d 251, 255 (C.A.5);N.L.R.B. v. Elliott-Williams Co.,345F.2d 460,464 (C.A. 7);N.L.R.B. v. C.J. Glasgow Company,356 F.2d 476, 479 (C.A. 7); N.L.R.B.v.Security PlatingCom any, Inc.,356 F.2d 725, 727 (C.A. 9)(2)When it failed to meet with the AUR throughoutJanuary, February, and March 1971. In January 1971, whenthe Union sought a meeting, Van Zandt told its representa-tives that this would be futile because he would soon bereplaced, and when Simpson became the executive directoron February 1, 1971, he told the AUR that he could notmeet with them until he had learned more about their "indi-vidual worth," as he put it. Since an employer is under acontinuing obligation to meet with the statutory bargainingagent, in this instance, that included the duty, during thetransitionalperiod as Van Zandt's term ended andSimpson'sbegan, to make a representative available whowould be authorized to bargain with the AUR.N.L.R.B. v.Southland Cork Co.,342 F.2d 702,704-705 (C.A. 4);N.L.R.B. v. Hibbard Dowel Co.,273 F.2d 565, 568 (C.A. 7); N.L.R.B. v. Martin Bros. Box Co.,130 F.2d 202, 206 (C.A. 7).(3)When Simpson unilaterally established the require-ment that staff representatives would have to attend theeducational courses beginning on Saturday, March 6, 1971,as a condition of employment. This was a term, or conditionof employment, created as such by Simpson's directive,about which the AUR had a statutory right to have noticeand an opportunity to bargain. The Employer's obligationto notify the duly constituted bargaining agent of any pro-posed changes in hours or working conditions is well settled.Whether the Union would have agreed to such changes asa matter of course or disputed them, it was at least entitledto the opportunity to consider them and, if it desired, bar-gain with the Respondent as to such proposals.N.L.R.B. v.Katz, et al.,369 U.S. 736, 743-745;M. Swack Iron and SteelCo., 146 NLRB 1068, 1069, 1084-85, enf. J-4153 (C.A. 6),October 20, 1965, 16 Ct. D. 115.C. The AllegedViolationsof Section8(a)(1);Findings andConclusions in Connection TherewithDuring the course of the trial, the alleged discriminateesand Webb, in particular, gave testimony which, if believed,would reflect seriously on Van Zandt's balance as to racerelations. Since thatissue wasinjected by Webb's testimo-ny, it is relevant to note thatWright and Webb are blackand Van Zandt is white. Simpson, who succeeded VanZandt as executive director and who discharged bothWright and Webb, is black. WilliamBarnes,who was assist-ant to the executive director during Van Zandt's administra-tion and whowas retainedin that post when Simpsonassumed the directorship, is also black.The principal incident as to this issue occurred pat sometime in 1969 when Van Zandt wasto a oint anassistant to the executive" planningcdig to Webb, heu Webbtestified that the conversation occurred sometime between Sep-tember and Decemberof that year, and Van Zandttestified thatit occurredContinued 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Van Zandt met at a place known as the London Inn andduring the course of the discussion Van Zandt told him thathe knew about the effort of the staff to organize a union,and that he felt that"the way to avoid this union associationwas to disorganize us." Webb testified that Van Zandt thenoffered him theseof assistant to the director and, in sodoing,described the job as that of "N.I.C.," or "nigger incharge."12According to Webb,he immediately stated thathe would not accept such an offer.Van Zandt's account of this meeting differed substantial-)y from that given by Webb.According to Van Zandt, it wasWebb who requested that they meet at the London Inn. VanZandt testified that upon arriving there it became apparentthat Webb's sole objective was to advance his own candida-cy for the post of assistant to the director.Van Zandt testi-fied that at the outset of their discussion Webb told him thathe had learned that Van Zandt proposed to appoint Barnesas his assistant and that before this happened he wantedVan Zandt to know that his own qualifications for that postwere better than those possessed by Barnes and that whatVan Zandt really needed was someone like himself in therole of"H.N.I.C."which Webb thereupon defined as a"head nigger in charge."According to Van Zandt,he reject-ed such a proposal immediately,and, after citing his ownand the Council's record of fairness in race relations, heexpressed to Webb his own dismay that Webb should haveassumed that he would entertain such a suggestion. VanZandt testified that before the discussion was concluded heexplained to Webb that although a final decision had notbeen made as to the appointment of an assistant,he himselffelt that Barnes was the best qualified candidate because hisbackground over a period of many years included expe-rience as a shop steward,as an officer of a large local andfinally as a member of the Council staff.Sometime after this discussion,Van Zandt appointedBarnes as his assistant,and later,when Barnes became anassistant to Simpson,he was involved in the proceedingswhich eventuated in Webb's dismissal.Whether this subse-quent development had anything to do with the characterand venom of Webb's accusations is not subject to assess-ment.Earlier herein,and in connection with other issues inthis case,the Trial Examiner found that Webb's testimonywas most unreliable.From Van Zandt'smanner and bear-ing when on the stand and throughout an extended exam-ination and cross-examination it is difficult to believe thathe would have made the crude remarks attributed to him byWebb at the time of this encounter.Consequently, and inview of the foregoing,it is the conclusion of the Trial Exam-iner that Van Zandt s account of this incident at the LondonInn was the more credible.The General Counsel alleged that in the latter part ofNovember 1970 the Respondent threatened employee offi-cers of the AUR with discharge or disciplinary action forhaving sought to make arrangements for a union meeting.On or about November 17, 1970,Wright placed a writtennotice in the mailboxes of the union members at the Councilheadquarters wherein he requested that they meet at theCouncil office at 9 a.m. the followingday for the purposeof arranging a meeting of the AUR.On November 18, afterhe learned of this action,Barnes sent a memo to Van Zandtseveral months earlier.They agreed,however,that the London Inn was theplace where they had theirdiscussion.Since this incident occurred in 1969,obviouslythe 10(b) limitation barsany unfair labor practice finding based on such evidence.The General Coun-sel readily conceded this,and offered the testimonyof Webb only as "back-ground."12Thequotations in this paragraph are fromWebb's testimony.in which he stated that it was apparent that Wright, Webb,and Walker were using office time for union business, not-withstanding the fact that he had not given them permissionto do so during regular working hours on the Council prem-ises.In his memorandum,Barnes recommended that VanZandt discuss this matter with the three involved and thatif they did not take corrective action that they be dischargedfor insubordination.Wright testified that about November 20 Van Zandtcalled him to his office,told him of the Barnes' memo-randum,and threatened discharge for anyone who attendedsuch a meeting.Van Zandt,on the other hand,testified thatafter tellingWright about Barnes' recommendation he him-self pointed out to Wright that it was impro er to call anyunion meetings on the Council premises during workinghours.According to Van Zandt, at the same time he alsotoldWright that if a room was needed for a meeting duringoff-dutyhours the matter could be arranged very easily ifWright would only ask his permission.Van Zandt testifiedthat there was no further discussion of this incident and thatthe conversation was concluded when Wright agreed withthis criticism of his action.Van Zandt's testimony as to thismatter was credible.It is too clear for argument or extended discussion thatthe union officers had no statutorily protected right to holdmeetings on the employer's premises and during workinghours. The old adage, often cited in Board and court opin-ions, that"working time is for work"(Peyton Packing Co., 49NLRB 828, 843-8-44, enfd.142 F.2d 1009(C.A. 5)), plainlyapplies to a situation such as that presented here.It is theconclusion of the Trial Examiner on the foregoing evidencethat Wright's action merited an admonition,in that his no-tice appeared to call for a meeting on company time andproperty, and that at the same time that this admonition wasdelivered by Van Zandt the executive director neverthelessassuredWright that,ifworking schedules allowed andWright requested his permission,a room at the head-quarters could be used for such a meeting.In view of thesefindings, the Trial Examiner concludes that the GeneralCounsel has failed to support the allegations in paragraph12(a) and(b) of the complaint to the effect that Respondent,through Van Zandt,violated Section 8(a)(1) by threateningunit employees with discharge if they persisted in makingarrangements for a union meeting.The General Counsel also alleged that about October 29and November 30, 1970, Van Zandt threatened employeeofficers of the AUR with disciplinary action if they contin-ued their union activities.This allegation relies on certaintestimony offered by Wright and Webb as to two occasionswhen they and Mrs.Walker were with Van Zandt, on oneoccasion at the bar in the Ponchartrain, a nearby hotel and,on another, during a lunch at a Stouffer's restaurant.The General Counsel alleged that the first meeting oc-curred on October 29. From the testimony of both Wrightand Van Zandt,however, it appears to have been aboutmid-November.13Early on the evening in question Mrs.Walker had an organizational meeting at the VeteransMemorial Building for a group of municipal employees.Van Zandt was the principal speaker.After the meeting VanZandt invited Walker, Wright,Webb, and several others tothe bar of the Ponchartrain Hotel where they remained forfrom 5 to 6 hours.Wright testified that during the course of the evening VanZandt stated that "if we intended to press for our Union thatsome of the people on the staff may go back to theiroriginaljobs" and that the executive director requested that"we pull off of our insistence on getting the staff organized13Wright testified that it was about November 12, 1970. MICHIGAN DIST.COUNCIL NO. 77369a contract signed.14Webb testified that there was muchionious discussion on the subject of the Union, that:iZandt threatened that he would have a decertificationpetition filed,and that Van Zandt further stated that ifWebb"continued pushing for the Union"15he would befired.Van Zandt described the evening of this meeting as anextended period of socializing with the staff and testifiedthat throughout the course of the conversation he endeav-ored to keep the discussion away from the subject of theAUR and its organizational problems.He denied all of theanti-AUR remarks attributed to him by Wright and Webb.That Van Zandt and those present that night engaged ina vast amount of drinking was conceded by all the partici-pants.The organizational meeting at the Veterans' buildinghad been a dinner party with an open bar both before andafter the meal. Webb and Wright testified to having had afew drinks there and Van Zandt estimated that he and allthe others had about three drinks each before the dinnerand about the same number afterwards and before going tothe Ponchartrain.After arriving at the cocktail lounge in thelatter hotel the group remained there until the bar closedearly the next morning.It was evident from the testimonyof Wright,Webb and Van Zandt that everyone present hadnumerous drinks and that the conversation covered a widerange of topics.Van Zandt did not estimate the number ofdrinks each member of the group had. However,he testifiedthat the total bill at the hotel was $86.Since he furthertestified that the charge was approximately$1.25 per drinkfor the whisky and gin,simple arithmetic would establishthat Van Zandt,Wright,and Webb and the others in- thegroup did,indeed,consume a tremendousquantity of li-quor.16Under the circumstances,it seems unlikely that ayof those present could have any more than a cloudy recol-lection of what was said during the extended barroom ban-ter and discussion that transpired.In any event,in view ofthese facts and, in particular,the unreliability ofWebb'stestimony,as noted earlier,it is the conclusion of the TrialExaminer that, insofar as the complaint alleges that VanZandt made unlawful threats during this meeting,the Gen-eral Counsel failed to establish by credible evidence that theRespondent engaged in a violation of Section 8(a)(1) by anyof the conversation or remarks which Van Zandt made onthis occasion.On or about November 30, 1970,Van Zandt,Wright,Walker,and Webb had another luncheon together. Wrighttestified that this occurred after the hearing at the La orBoard office on the UC petition which the AUR had filed.According to Wright,after the hearing closed,he,Webband Walker accompanied Van Zandt to a Stouffer's restau-rant for what he described as "dinner and some drinks."Wright testified that during the course of the discussionwhich ensued Van Zandt"recommended...that we lightenup on our pressure for a staff union...and trying to geta contract.'Van Zandt testified that he could not recallhaving made any such comment.According to Van Zandt,during the course of the discussion he assured the staffmembers present that he assumed that it would be possibletoget a contract finalized at the earliest possible date. Earli-er lierein,itwas found that during the period that the UCpetition was pending,Van Zandt notified the AUR that he14Thequotationsare from Wright's testimony.15The quotation is from Webb's testimony.16 For part of the time at thePonchartrainthere were three other individ-uals withVan Zandt, Webb, Wright, and Walker. Van Zandt testified, how-ever, that these threestayed with him and the staff members for only a shortwhile.would, in effect, suspend bargaining until the unit clarifica-tion issue was resolved by the Board and that this action bythe Respondent constituted a violation of Section 8(a)(5). Itis the conclusion of the Trial Examiner that Wright's testi-mony was credible as to the remark which he attributed toVan Zandt. The suggestion of the latter that the AURlten" its "pressure for a staff union" and "a contract"diP'not constitute a threat of disciplinary action as theGeneral Counsel alleged. It was, however, in keeping withthe unlawful action of the Respondent in suspending nego-tiations during the litigation of the unit clarification issue.In this connection the Trial Examiner finds that the lastquoted remark by Van Zandt constituted a violation ofSection 8(a(5).D. The Alleged Violations of Section 8(a)(3) and (4); Find-ings and Conclusions in Connection TherewithIn separate letters dated March 12, 1971, Simpson noti-fiedWrit and Webb that he was terminating them as ofMarch 19, 1971. During their employment by the Respon-dent both were on leaves of absence from their employmentwith the city of Detroit. Under a contractualarrangementthat was designed primarily to preserve their pension rightsand other fringe benefits with the municipal government,and city paid them their regular salaries while they workedfor the Council and the Council, in turn, reimbursed the cityfor the amounts so paid.The General Counsel alleges that the termination ofWright and Webb was discriminatory within themeaningof Section 8(a)(3) and (4) of the Act. The Respondent deniesthese allegations in their entirety.On February 5, 1971,17 and at his firststaff meeting aftertaking over as executive director, Simpson made clear to thestaff that he would insist that they file regular activity re-ports to account for the manner in which they employedtheir time during duty hours and that they also file reportson their disbursementof expensemoney allowed them bythe Council. Simpson testified that, at the next biweeklymeeting, held on February 19, he again talked with the staffabout the importance of filing detailed activity reports andtold them about numerous deficiencies which were evidentin some of the reports which he hadexamined.As foundearlier, he also announced at these meetings in Februarythat in March a weekend training program would be initiat-ed which all would be required to attend.On March 5, and at the time of the regularly scheduledstaff meeting, Simpson was out of the city.Barnes, his assist-ant, held themeeting inhis stead. As found earlier, it wasat this time that Barnes reminded the staff that the Saturdayclasses would begin the following day and that all would berequired to attend.Barnes alsoreiterated Simpson's earlierorders about activity reports and the scheduling of vaca-tions. The principal source of controversy, however, cen-tered about the announcement as to the Saturdayclasses.Barnes testified that after he told the staff that Simpsonexpected everybody to attendthe classesthat would beginthe next morning, both Webb and Wright immediately ob-jected. Accordingto Barnes,Webb protested with the excla-mation "Who in hell does Lloyd think he is?" and thereafterWright said "Yeah, he's not going to tie up all of my week-ends." Barnes testified that he spoke to both Wright andWebb after the staff meeting and suggested that if they didnot want to attend the class they should speak to Simpsonabout the matter either thenext morningor on the followingMonday. On March 6, neither Wright nor Webb attendedthe Saturday classes that were held that day.17All dates hereinafter are for the year1971, unless otherwise noted. 370DECISIONSOF NATIONALLABOR RELATIONS BOARDBarnes testified that on the following Monday morninghe advised Wright to talk with Simpson about his absencefrom the Saturdayclasses,but that the latter merely statedthat he would discuss the matter with Webb. Later, accord-mg toBarnes,Wright told him that he and Webb had decid-ed that they would not talk with Simpson about theirabsenteeism.Barnes alsotestified that thereafter in anotherconversation with Webb the latter declared, "I'm not goingto beg for my ]'ob. If the director wants to see me, let himcallme in." Wright denied thatBarnestalked with himabout this occasion, but his denial was not convincing.Barnes' testimony, on the other hand, was credible. It is theconclusion of the Trial Examiner that the events at the staffmeeting and on the following Monday occurred substantial-ly as Barnes testified.Simpson testified that, when he discovered on Saturdaythat neither Webb nor Wright was at the classes, he askedBarnes for a full report on the matter. The latter related tohim the comments which Wright and Webb had expressedat the staff meeting on Friday, including the remarks whichthey had made about Simpson. Simpson testified that there-after he talked with other members of the staff who hadattended the meeting on Friday and found that they corro-borated the report whichBarnesmade to him. According toSimpson, sinceBarnesreported that both of these employ-ees had stated that they would see the executive director onMonday, he assumed that they would call at his office. Infact, however, they never did so, notwithstanding the factthat Simpson was there on each of the next 5 days.18In letters dated March 12, Simpson notified Wright andWebb that he was terminating them because of their incom-plete and ambiguous activity reports and their unexcusedand unexplained absence from the training class on thepreceding Saturday. In these letters, Simpson stated thattheir conduct constituted insubordination and that he wasterminating them as of Friday, March 19. He concluded byinforming them that they would receive their final checks onthe latter date, and that in the meantime he would notify theCity of Detroit that they would be ready for return to theiremployment with the municipal government on Monday,March 22.At the trial, after having testified as to his aggravation atthemanner in. which Wright and Webb had flouted hisorder that everyone attend the Saturdayclassesand there-after never offering any excuse for their action, Simpsonalso recounted the basis for his dissatisfaction with theiractivity reports. According to the executive director, thereports which Wright and Webb submitted were inadequateand sketchy, and, notwithstanding his criticism, they failedto correct these deficiencies. Simpson testified that he hadnot had any such problem with the reports of the other staffrepresentatives.19 Simpson also testified that, in addition to18 In addition to Wright and Webb, one other employee missed the Sat-urday class. Simpson excused her, however, on the ground that she soughthim out on the following Monday and explained the reason why it had beenim?ossiblefor her to attend.9 Simpson's testimony in this respect was credible.It is of some signifi-cance that, after his testimony on this issue,the General Counsel served asubpoena on the Respondent directing it to produce all of the activity reportsof its staff representatives.The following morning, in response to this subpoe-na, the Respondent turned over to the General Counsel a large collection ofthese reports for his inspection. After availing himself of a recess for thatpurpose,and having examined these documents,the General Counsel did notthereafter offer any of them in evidence.One inference from this develop-ment could be that the activity reports of the other staff members were, infact, detailed and complete and that their presence in the record would reflectunfavorably on the activity reports of Wright and Webb which had alreadybeen received in evidence.his irritation at their insubordinate conduct as to theurday classes and the activity reports, he felt that wh,first became executive director they had tried to dupe I .-into giving them more vacation time than they were entitlesto have. This was areferenceto the occasion, early in Feb-ruary, described herein, when Wright and Webb assertedthat they had unused vacation time from the preceding yearto their credit and Simpson concluded, after checking withVan Zandt and examining the office records, that there wasno basis for this claim.Simpson testified that before making a finaldecision asto what he should do, he discussed the matter with VanZandt and the latter advised him that, rather than dis-charging anyone, he should give Wright and Webb a warn-ing and accord them a chance to rectifytheir failiingS.According to Simpson, after considering this counsel, herejected the suggestion and thereafter dictated the dischargeletterswhich have been described above.Webb testified that on March 19 he reportedto Simpson'soffice to get his final check and that at that time he told theexecutive director that he understood that he was beingdischarged for having filed unfair labor practice chargesagainst the Respondent 20 According to Webb, Simpson'sonly response to this remark was a contemptuous smirk.Simpson denied that this occurred. According to the latter,when Webb came to his office on March 19, the only subjectdiscussed was a complaint by Webb that his final check didnot credit him with all the vacation pay to which he wasentitled. Simpson specifically deniedpthat there was anydiscussion of the unfair labor practice charge. It is the con-clusion of the Trial Examiner that Simpson's account of thismeeting ismore credible than the version offered by Webb.In its brief, the Respondent contends that the terminationofWright and Webb should not be consideredin the samecategory as those cases where an employee is discharged ata time when unemploymentrates arehigh and another jobwould be difficult to secure.In a sense there is some meritto this argument, in that both Wright and Webb were ableto go immediately after their termination by Simpson totheir former employment with the city of Detroit fromwhich they had been on leave from the time they had cometo work for the Respondent. On the other hand, the onlyissue before the Trial Examiner is not whether their punish-ment was harsh or lenient, but whether the actionwas takenfor discriminatory reasons within the meaning of the Act.In support of the General Counsel's contention that thesituation here presentsa classic caseof discrimination thereis the fact that both Wright and Webb were well-knownunion members, they had been two of the principal propo-nents of the organizational drive among the staff represent-atives, they had been engaged in contract negotiations withthe Respondent for over a year, and the Respondent, asfound earlier, had unlawfully refused to bargain during thatperiod.Moreover, they had irritated Simpson durin theirshort association with him, and the day after they filed anunfair labor practice charge against the Respondent theexecutive director prepared a letter announcing their termi-nation. Notwithstanding the foregoing, which, if consideredalone, would dictate a finding that Wright and Webb werediscriminatorily terminated, there is much more to be con-sidered.Thus, there is the fact that from the time that Simpsonbecame the executive director, the performance of these twoindividuals left much to be desired. Whereas Van Zandt hadbeen satisfied with their activity reports, Simpson was not.When Simpson reiterated a rule on vacations,the manner20 On March 11, Wright had filedthe unfairlabor practicecharges in Case7-CA-8554 (1). MICHIGAN DIST. COUNCIL NO. 77which they thereafter claimed to have vacation time ow-.g to them caused Simpson to doubt their integrity. Simp-son, when on the stand for what was a lengthy examinationboth on direct and cross,impressed the Trial Examiner asan unusually able, articulate,and energetic leader.As presi-dent of the Council,he had been instrumental in estab-lishing educational workshops for the stewards, businessagents,officers and members of the full-time staff.When hebecame executive director he immediately set out to expandupon this program in an effort to make all of the regularemployees at the council headquarters more effective inaccomplishing the goals of the AFSCME.Shortly after heassumed his new post Simpson received an unfavorableimpression ofWebb and Wright whentheymade whatSimpson concluded was a spurious claim for extra vacationcredit. A short while later he found much to criticize in theiractivity reports. Thereafter when he was about to initiate thenew educational program of which he considered himselfthe architect,Wright and Webb expressed open defiance athis order that all staff representatives attend. After havingfailed to report for the first of the Saturday classes, bothWrightand Webb undoubtedly concluded that their dayson the staff were numbered.It is for this reason that theTrial Examiner does not consider the filing of the unfairlabor practice charge on March 11 to have been the eventwhich triggered the Respondent'sdecision to terminatethese two employees.On this record, theTrialExaminerconcludes and finds that Simpson's decision to send Wrightand Webb back to their jobs with the City of Detroit wasmade before,rather than after,the unfair labor practicecharge was filed,and that this decision was made for cause,rather than for discriminatory reasons. Consequently, it isthe conclusion of the Trial Examiner that the GeneralCounsel has not proved by a preponderance of the evidencethat the Respondent violated Section 8(a)(3) and (4) of theAct.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization,all within the meaning of theAct.2.All staff representatives of the Respondent,but exclud-ing the executive director,the assistant to the executivedirector,and all other employees,constitute an appropriateunit for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.3. At all times material herein the Union was the exclusiverepresentative of the employees in the aforesaid unit for thepurposes of collective bargaining with respect to rates ofpay, wages,hours of employment,and other terms andconditions of employment.4.By refusing on November 19, 1970,and thereafter tobargain collectively with the aforesaid labor organization,the Respondent engaged in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and(7) of the Act.6. The Respondent did not violate Section 8(a)(3) and (4)with respect to the termination of James T. Wright andBernie sppT.Webb.THE REMEDYHaving found that the Respondent has engaged in andis engaging in certain unfair labor practices,itwill be rec-ommended that the Respondent be ordered to cease and371desist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.Since it has beenfound thatthe Respondent refused to bargain collectivelywith the Union,the normal remedy would include an orderthat theRespondent be required to bargain with that labororganization.As noted earlier,however,the record is un-clear astowhether the AURis still in existence." Thesituationpresentedby thisdevelopment is not dissimilarfrom thatin another case in the recent past where the Boardheld thatsince"the rightsof employees have been violated,andcollective-bargaining representative chosen by the em-ployeesin the unit is entitledto a remedywhich wouldprotect itfrom similar future violations."Chevron Oil Com-pany,168 NLRB 574, 575. Accordingly,and consonant withthe decision of theBoard in the last cited case,the TrialExaminerwill recommendthat theRespondent be orderedto cease and desist from violating Section 8(a)(5) of the Act,and that theRespondentbe directedto bargaincollectivelywith the statutoryrepresentative of itsemployees.Upon the foregoingfindings and conclusions and theentire record, and pursuant to Section10(c) of the Act,theTrialExaminer herebyissues the following recom-mended:22ORDERMichigan District Council No. 77, American Federationof State, County, and Municipal Employees, AFL-CIO, itsofficers,agents, and representatives, shall:1.Cease and desist from:(a) Refusing to bargain collectively with,or withdrawingrecognition from,any certified representative of its staffrepresentatives,except asprovided by law.(b)Making changes in the working conditions of its staffrepresentatives without consulting their statutory represent-ative.(c) In any like or related manner interfering with, re-straining,or coercing its employees in the exercise of theright to self-organization,to join or assist any labor organi-zation,to bargain collectively through representatives oftheir own choosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities,except to the extent authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action which is neces-sato effectuate the policiesof the Act:(a) Upon request, bargain collectively with the statutoryrepresentative of its staff representatives and embody in asigned agreement any understanding reached.(b) Post at its headquarters in Detroit,Michigan,copiesof the attached notice marked "Appendix."23 Copies of saidnotice, on forms provided by the Regional Director for21As found hereinabove,the same officers of the AUR who had beennegotiating with the Respondent during the spring and summer of 1971, atsometime in August 1971, as officials of the "Union of Professional StaffEmployees", signed a collective-bargaining agreement with the Respondent.The General Counsel did not protest the legitimacy of the new organizationas a successor to the AUR,nor did any other party.22 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec. 102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes.23 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." 372DECISIONSOF NATIONALLABOR RELATIONS BOARDRegion 7, after being duly signed by the Respondent's au-as to what steps the Respondent has taken to comply he,thortzed representative, shall be posted by it for 60 consecu-with 24tive days thereafter, in conspicuous places, including allIT IS ALSO ORDERED that the complaint be dismissed insofarplaces where notices to employees are customarily posted.as it alleges violations of the Act not specifically found.Reasonable steps shall be taken by the Respondent to en-sure that said notices are not altered, defaced, or covered by24 In the event that this recommended Order is adopted by the Board afterany othermaterial.exceptions have been filed,this provision shall be modified to read:"Notify(c)Notify the Regional Director for Region 7, in writingthe said Regional Director, in writing, within 20 days from the date of thiswithin 20 days from the date of the receipt of this Decision,Order, what steps the Respondent has taken to comply herewith."